              Case 3:20-cv-00171 Document 19 Filed on 07/13/20 in TXSD Page 1 of 1




       A.M. “ANDY” LANDRY III
       PARTNER
       D: (713) 986-7124
       ALANDRY@GRAYREED.COM




                                                     July 13, 2020


       The Honorable Jeffrey Vincent Brown
       United States District Judge

                Re:       Case No. 3:20-cv-171; Chase Yarbrough, et al., v. Antonios Pagourtzis, et al.; In
                          the Southern District of Texas, Galveston Division

        Dear Judge Brown,

               On Friday, July 10, 2020, I filed a response in opposition to the plaintiffs’ motion for
       remand. Doc. 18. Page 37 of the response included a typographical error in the sentence with
       the phrase “within the 30-day period to amend”. The word “within” should have been “after” so
       that the phrase read “after the 30-day period to amend”. My apologies for this oversight.

                                                               Respectfully,



                                                               A.M. “Andy” Landry III




1300 POST OAK BOULEVARD, SUITE 2000 | HOUSTON, TEXAS 77056 | P: 713.986.7000 | F: 713.986.7100 | GRAYREED.COM
       4817-9943-2130.1
